Title: From Alexander Hamilton to Richard Harison, 14 April 1791
From: Hamilton, Alexander
To: Harison, Richard


Treasury DepartmentApril 14th. 1791
Sir
It may prevent future trouble if the contract with Mr. McComb for the light house be redrawn; rectifying the error in regard to his occupation. He may execute two, and they may be sent to me, when I will duly execute them and transmit one to him. The first payment I find by his own propositions was to be as in the contract three thousand dollars, and it is not well that more is asked. I am content however that it be made four thousand in the new contract, and upon his executing the two copies you will be pleased to give him a certificate directed to the Cashier of the Bank of New-York, who will be instructed on the production of such certificate from you to pay him the money.
The other matters in your letter I will duly consider.
I am with great consideration   Sir   Your obedt. servant
Alex Hamilton
Richard Harison Esq.Atty. of the U StatesNew York
